Citation Nr: 1729287	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  12-14 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for shrinkage with fluid on the brain.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to an initial rating in excess of 30 percent prior to February 24, 2015, and in excess of 50 percent thereafter, for posttraumatic stress disorder (PTSD) with alcohol and marijuana use disorders.

6.  Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from March 1965 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2010, April 2011, and January 2012 rating decisions of the VA Regional Office (RO) in Montgomery, Alabama.  

In April 2017, the Veteran and his wife testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

All of the issues except for service connection for bilateral hearing loss being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran has bilateral hearing loss that is at least as likely as not related to his military service.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board is granting service connection for bilateral hearing loss, and is remanding the remaining claims, no discussion of VA's duties to notify and assist is necessary.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Pursuant to 38 C.F.R. § 3.303(b) when a chronic condition (e.g., sensorineural hearing loss) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases (e.g., sensorineural hearing loss) may be also presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2016).  The absence of evidence of hearing loss in service is not a bar to service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

The Veteran's service treatment records (STRs) include April 1964, March 1965, November 1968, and February 1972 examinations.  Only the March 1965 examination showed the Veteran's hearing acuity in puretone thresholds; the April 1964 and November 1968 examinations include whispered and spoken voice testing, while the February 1972 examination does not include any hearing testing.  No hearing loss was shown during the Veteran's military service.  The Veteran denied pertinent symptoms in his reports of medical history.  

The Veteran was provided a VA examination in June 2010.  The examiner noted that the Veteran had hearing within normal limits in the March 1965 examination and that whispered tests were not sensitive to high frequency hearing loss.  The Veteran reported in-service noise exposure and working in sales for eight years and as a truck driver for 25 years post-service.  Examination revealed a bilateral hearing loss disability as defined by VA.  A positive medical opinion for the Veteran's tinnitus was provided; the Veteran is currently service connected for tinnitus as a result.  Regarding hearing loss, the examiner opined that the issue could not be resolved without mere speculation because appropriate audiometric testing was not completed as the Veteran separated.  They noted that the Veteran worked as a truck driver for 25 years after service, which definitely affected his hearing.  However, it might have been initially affected by his military noise exposure.

The Veteran has reported that his hearing was damaged during service.  See March 2010 Statement in Support of Claim.  In his May 2012 substantive appeal, he asserted that his hearing loss began in Vietnam.  His wife has reported that he had hearing loss when he returned home from Vietnam.  See February 2017 Statement in Support of Claim.  

Based on a review of the evidence, the Board concludes that service connection for bilateral hearing loss is warranted.  The evidence shows that the Veteran currently has a bilateral hearing loss disability as defined by VA.  As he is service-connected for tinnitus, in-service acoustic trauma is conceded.  When affording the Veteran the benefit-of-the-doubt, the Board finds that the evidence shows that his currently diagnosed bilateral hearing loss is related to his military service.   

The Veteran has reported having hearing loss beginning during service.  He is competent and credible to report having difficulty hearing during service.  As noted above, the examiner opined that the Veteran's hearing may have been initially affected by his military noise exposure.  Furthermore, the Veteran is service-connected for tinnitus as a result of his in-service acoustic trauma.  The Board observes that "an associated hearing loss is usually present" with tinnitus.  See The MERCK Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Concerning this, the Board notes that tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  Id.  In this regard, the Board notes that "high frequency tinnitus usually accompanies [noise-induced] hearing loss."  The MERCK Manual, Section 7, Ch. 85, Inner Ear.

In this case, given that the Veteran's tinnitus is service connected, in light of his statements regarding hearing loss during service, the Board concludes that a finding of service connection is warranted.  Therefore, when affording the Veteran the benefit of the doubt, after considering all of the evidence of record, the Board concludes that a finding of service connection is warranted.  Service connection for bilateral hearing loss is, therefore, granted.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.  


REMAND

A remand is necessary for the remaining issues.  The evidence shows that the Veteran received VA vocational rehabilitation and education assistance.  He specifically requested that these records be obtain in support of his TDIU claim.  See September 2011 Statement in Support of Claim.  To date, these records have not been obtained.  The Veteran also submitted an authorization and release form to obtain records from inpatient treatment for alcohol abuse.  These records also have not been obtained.  Consequently, as these records may be relevant to the issues on appeal, a remand is necessary to obtain them.

On remand, the Board also finds that additional examinations/opinions would be beneficial.  The Veteran has not been afforded a VA examination for his sleep apnea and hypertension.  Regarding sleep apnea, his wife's testimony shows that he had symptoms of snoring and stopping breathing while sleeping after he returned from Vietnam.  September 2016 Hearing Transcript (T.) at 20.  As for his hypertension, the Veteran has reported that it was diagnosed at a physical shortly after he was separated from service.  Id. at 24-25.  On remand, the Veteran should be provided VA examinations for these claims.  

Regarding his shrinkage with fluid on the brain, in December 2011, a medical opinion was requested as to whether the Veteran's alcohol dependence was caused by his PTSD; and, if so, whether the brain disorder was related to alcohol dependence.  A negative nexus opinion regarding the Veteran's alcohol dependence was provided; therefore, no opinion regarding shrinkage with fluid on the brain was provided.  Subsequently, however, the Veteran's service-connected psychiatric disability was expanded to include alcohol use disorder.  The Veteran was provided a VA examination in January 2012 for his claimed brain disorder; a negative nexus opinion was provided, which did not address whether it was secondary to the Veteran's PTSD.  In light of the above, the Board concludes that an addendum opinion from the January 2012 examiner would be beneficial.   

As for the Veteran's psychiatric disability, he was last afforded a VA examination in February 2015.  His hearing testimony suggests that his disability may have worsened in severity since then.  T. at 11.  Therefore, he should be afforded a new VA examination for this disability.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the Birmingham VA Medical Center; Fellowship House; and from any other providers identified by the Veteran.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Obtain the Veteran's vocational rehabilitation file, if available, and associate it with the claims file.  If the file is unavailable, please document this in the claims file.

3.  Accord the Veteran appropriate VA examination(s) to determine the nature, extent, and etiology of any sleep apnea and hypertension.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner(s) for review in connection with the examination(s).  

The examiner(s) is requested to review the record and offer an opinion as to whether it is at least as likely as not (a probability of approximately 50 percent or greater) that any diagnosed sleep apnea and/or hypertension had its onset in service or is related to the Veteran's military service.  A complete rationale should be given for all opinions and conclusions expressed.  

The examiner should consider the reports of the Veteran snoring and stopping breathing after returning from Vietnam and of being diagnosed with hypertension shortly after separation from service.

4.  Obtain an addendum medical opinion from the January 2012 central nervous system and neuromuscular diseases VA examiner (or, if unavailable, from a medical professional with appropriate expertise) to determine the etiology of the diagnosed hydrocephalus.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  

The examiner is requested to review the record and offer an opinion as to whether it is at least as likely as not (i.e., probability of approximately 50 percent) that any diagnosed hydrocephalus is caused or aggravated (permanently worsened beyond normal progression) by the service-connected PTSD with alcohol and marijuana use disorders [If hydrocephalus is found to have been aggravated by the service-connected PTSD with alcohol and marijuana use disorders, the examiner should quantify the approximate degree of aggravation.]  A complete rationale should be given for all opinions and conclusions expressed.

5.  Finally, the Veteran should also be afforded a VA mental health examination, with a psychiatrist or psychologist, addressing the symptoms and severity of his service-connected PTSD with alcohol and marijuana use.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination. 

The examiner is requested to provide a description of all subjective complaints and objective symptoms and to provide a description of the effects of these findings on the Veteran's social and occupational functioning.   

6.  Implement the grant of service connection for bilateral hearing loss and assign a disability rating for this disability.  A complete rationale should be given for all opinions and conclusions expressed.

7.  Then, after ensuring that the requested examinations and opinions comply with the remand specifications, and after any further development deemed necessary, readjudicate the Veteran's claims.  If any benefit remains denied, the Veteran and his representative must be provided a Supplemental Statement of the Case, which includes a summary of any additional evidence submitted.  The requisite period of time for a response should be afforded.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on these matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


